547 U.S. 150 (2006)
ARIZONA
v.
CALIFORNIA et al.
No. 8, Orig.
Supreme Court of United States.
Decided June 3, 1963.
Decree entered March 9, 1964.
Amended decree entered February 28, 1966.
Decided and supplemental decree entered January 9, 1979.
Decided March 30, 1983.
Second supplemental decree entered April 16, 1984.
Decided June 19, 2000.
Supplemental decree entered October 10, 2000.
Consolidated decree entered March 27, 2006.
The final settlement agreements are approved, the joint motion for entry of decree is granted, and the proposed consolidated decree is entered. Frank J. McGarr, Esq., of Downers Grove, Illinois, the Special Master in this case, is hereby discharged with the thanks of the Court.

CONSOLIDATED DECREE
On January 19, 1953, the Court granted the State of Arizona leave to file a bill of complaint against the State of California and seven of its public agencies, Palo Verde Irrigation District, Imperial Irrigation District, Coachella Valley County Water District, Metropolitan Water District of Southern California, City of Los Angeles, City of San Diego, and County of San Diego. 344 U. S. 919. The United States and the State of Nevada intervened. 344 U. S. 919 (1953) (intervention by the United States); 347 U. S. 985 (1954) (intervention by Nevada). The State of New Mexico and the State of Utah were joined as parties. 350 U. S. 114, 115 (1955). The Court referred the case to George I. Haight, Esquire, and upon his death to Simon H. Rifkind, Esquire, as Special Master. 347 U. S. 986 (1954); 350 U. S. *151 812 (1955). On January 16, 1961, the Court received and ordered filed the report of Special Master Rifkind. 364 U. S. 940. On June 3, 1963, the Court filed an opinion in the case, 373 U. S. 546, and on March 9, 1964, the Court entered a decree in the case. 376 U. S. 340.
On February 28, 1966, the Court granted the joint motion of the parties to amend Article VI of the decree, and so amended Article VI to extend the time for submission of lists of present perfected rights. 383 U. S. 268.
On January 9, 1979, the Court filed an opinion granting the joint motion for entry of a supplemental decree, entered a supplemental decree, denied in part the motion to intervene of the Fort Mojave Indian Tribe, and otherwise referred the case and the motions to intervene of the Fort Mojave Indian Tribe and the Colorado River Indian Tribes, et al., to Judge Elbert Tuttle as Special Master. 439 U. S. 419, 437. On April 5, 1982, the Court received and ordered filed the report of Special Master Tuttle. 456 U. S. 912. On March 30, 1983, the Court filed an opinion rendering a decision on the several exceptions to the report of the Special Master, approving the recommendation that the Fort Mojave Indian Tribe, the Chemehuevi Indian Tribe, the Colorado River Indian Tribes, the Quechan Tribe, and the Cocopah Indian Tribe be permitted to intervene, and approving some of his further recommendations and disapproving others, 460 U. S. 605, 609, 615. On April 16, 1984, the Court entered a second supplemental decree implementing that decision. 466 U. S. 144.
On October 10, 1989, the Court granted the motion of the state parties to reopen the decree to determine the disputed boundary claims with respect to the Fort Mojave, Colorado River, and Fort Yuma Indian Reservations. 493 U. S. 886. The case was referred to Robert B. McKay, Esquire, and upon his death to Frank McGarr, Esquire, as Special Master. 493 U. S. 971 (1989); 498 U. S. 964 (1990). On October 4, 1999, the Court received and ordered filed the report of Special Master McGarr. 528 U. S. 803. On June 19, 2000, the Court filed an opinion rendering a decision on the several *152 exceptions to the report of the Special Master, approving the settlements of the parties with respect to the Fort Mojave and Colorado River Indian Reservations and remanding the case to the Special Master with respect to the Fort Yuma Indian Reservation. 530 U. S. 392, 418, 419-420. On October 10, 2000, the Court entered a supplemental decree. 531 U. S. 1.
On June 14, 2005, Special Master McGarr submitted his report recommending approval of the settlements of the federal reserved water rights claim with respect to the Fort Yuma Indian Reservation and a proposed supplemental decree to implement those settlements.
The State of Arizona, the State of California, the Metropolitan Water District of Southern California, Coachella Valley Water District, the United States, and the Quechan Tribe, at the direction of the Court, have filed a joint motion to enter a consolidated decree.
This decree consolidates the substantive provisions of the decrees previously entered in this action at 376 U. S. 340 (1964), 383 U.S. 268 (1966), 439 U.S. 419 (1979), 466 U.S. 144 (1984), and 531 U.S. 1 (2000), implements the settlements of the federal reserved water rights claim for the Fort Yuma Indian Reservation, which the Court has approved this date, and reflects changes in the names of certain parties and Indian reservations. This decree is entered in order to provide a single convenient reference to ascertain the rights and obligations of the parties adjudicated in this original proceeding, and reflects only the incremental changes in the original 1964 decree by subsequent decrees and the settlements of the federal reserved water rights claim for the Fort Yuma Indian Reservation.
Accordingly,
IT IS ORDERED, ADJUDGED, AND DECREED
Except where the text of this decree differs from the previous decrees, this decree does not vacate the previous decrees *153 nor alter any of their substantive provisions, and all mandates, injunctions, obligations, privileges, and requirements of this decree are deemed to remain effective as of the date of their respective entry in the prior decrees. Entry of this decree shall not affect the validity or effect of, nor affect any right or obligation under, any existing statute, regulation, policy, administrative order, contract, or judicial decision or judgment in other actions that references any of the previous decrees, and any such reference shall be construed as a reference to the congruent provisions of this decree.

I. For purposes of this decree:
(A) "Consumptive use" means diversions from the stream less such return flow thereto as is available for consumptive use in the United States or in satisfaction of the Mexican Treaty obligation;
(B) "Mainstream" means the mainstream of the Colorado River downstream from Lee Ferry within the United States, including the reservoirs thereon;
(C) Consumptive use from the mainstream within a State shall include all consumptive uses of water of the mainstream, including water drawn from the mainstream by underground pumping, and including, but not limited to, consumptive uses made by persons, by agencies of that State, and by the United States for the benefit of Indian reservations and other federal establishments within the State;
(D) "Regulatory structures controlled by the United States" refers to Hoover Dam, Davis Dam, Parker Dam, Headgate Rock Dam, Palo Verde Dam, Imperial Dam, Laguna Dam, and all other dams and works on the mainstream now or hereafter controlled or operated by the United States which regulate the flow of water in the mainstream or the diversion of water from the mainstream;
(E) "Water controlled by the United States" refers to the water in Lake Mead, Lake Mohave, Lake Havasu, and all *154 other water in the mainstream below Lee Ferry and within the United States;
(F) "Tributaries" means all stream systems the waters of which naturally drain into the mainstream of the Colorado River below Lee Ferry;
(G) "Perfected right" means a water right acquired in accordance with state law, which right has been exercised by the actual diversion of a specific quantity of water that has been applied to a defined area of land or to definite municipal or industrial works, and in addition shall include water rights created by the reservation of mainstream water for the use of federal establishments under federal law whether or not the water has been applied to beneficial use;
(H) "Present perfected rights" means perfected rights, as here defined, existing as of June 25, 1929, the effective date of the Boulder Canyon Project Act;
(I) "Domestic use" shall include the use of water for household, stock, municipal, mining, milling, industrial, and other like purposes, but shall exclude the generation of electrical power;
(J) "Annual" and "Year," except where the context may otherwise require, refer to calendar years;
(K) Consumptive use of water diverted in one State for consumptive use in another State shall be treated as if diverted in the State for whose benefit it is consumed.

II. The United States, its officers, attorneys, agents and employees be and they are hereby severally enjoined:
(A) From operating regulatory structures controlled by the United States and from releasing water controlled by the United States other than in accordance with the following order of priority:
(1) For river regulation, improvement of navigation, and flood control;
(2) For irrigation and domestic uses, including the satisfaction of present perfected rights; and

*155 (3) For power;
Provided, however, that the United States may release water in satisfaction of its obligations to the United States of Mexico under the Treaty dated February 3, 1944, without regard to the priorities specified in this subdivision (A);
(B) From releasing water controlled by the United States for irrigation and domestic use in the States of Arizona, California, and Nevada, except as follows:
(1) If sufficient mainstream water is available for release, as determined by the Secretary of the Interior, to satisfy 7,500,000 acre-feet of annual consumptive use in the aforesaid three States, then of such 7,500,000 acrefeet of consumptive use, there shall be apportioned 2,800,000 acre-feet for use in Arizona, 4,400,000 acre-feet for use in California, and 300,000 acre-feet for use in Nevada;
(2) If sufficient mainstream water is available for release, as determined by the Secretary of the Interior, to satisfy annual consumptive use in the aforesaid States in excess of 7,500,000 acre-feet, such excess consumptive use is surplus, and 50% thereof shall be apportioned for use in Arizona and 50% for use in California; provided, however, that if the United States so contracts with Nevada, then 46% of such surplus shall be apportioned for use in Arizona and 4% for use in Nevada;
(3) If insufficient mainstream water is available for release, as determined by the Secretary of the Interior, to satisfy annual consumptive use of 7,500,000 acre-feet in the aforesaid three States, then the Secretary of the Interior, after providing for satisfaction of present perfected rights in the order of their priority dates without regard to state lines and after consultation with the parties to major delivery contracts and such representatives as the respective States may designate, may apportion *156 the amount remaining available for consumptive use in such manner as is consistent with the Boulder Canyon Project Act as interpreted by the opinion of this Court herein, and with other applicable federal statutes, but in no event shall more than 4,400,000 acre-feet be apportioned for use in California including all present perfected rights;
(4) Any mainstream water consumptively used within a State shall be charged to its apportionment, regardless of the purpose for which it was released;
(5) Notwithstanding the provisions of Paragraphs (1) through (4) of this subdivision (B), mainstream water shall be released or delivered to water users (including but not limited to public and municipal corporations and other public agencies) in Arizona, California, and Nevada only pursuant to valid contracts therefor made with such users by the Secretary of the Interior, pursuant to Section 5 of the Boulder Canyon Project Act or any other applicable federal statute;
(6) If, in any one year, water apportioned for consumptive use in a State will not be consumed in that State, whether for the reason that delivery contracts for the full amount of the State's apportionment are not in effect or that users cannot apply all of such water to beneficial uses, or for any other reason, nothing in this decree shall be construed as prohibiting the Secretary of the Interior from releasing such apportioned but unused water during such year for consumptive use in the other States. No rights to the recurrent use of such water shall accrue by reason of the use thereof;
(C) From applying the provisions of Article 7(d) of the Arizona water delivery contract dated February 9, 1944, and the provisions of Article 5(a) of the Nevada water delivery contract dated March 30, 1942, as amended by the contract dated January 3, 1944, to reduce the apportionment or delivery of mainstream water to users within the States of Arizona *157 and Nevada by reason of any uses in such States from the tributaries flowing therein;
(D) From releasing water controlled by the United States for use in the States of Arizona, California, and Nevada for the benefit of any federal establishment named in this subdivision (D) except in accordance with the allocations made herein; provided, however, that such release may be made notwithstanding the provisions of Paragraph (5) of subdivision (B) of this Article; and provided further that nothing herein shall prohibit the United States from making future additional reservations of mainstream water for use in any of such States as may be authorized by law and subject to present perfected rights and rights under contracts theretofore made with water users in such State under Section 5 of the Boulder Canyon Project Act or any other applicable federal statute:
(1) The Chemehuevi Indian Reservation in annual quantities not to exceed (i) 11,340 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 1,900 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of February 2, 1907;
(2) The Cocopah Indian Reservation in annual quantities not to exceed (i) 9,707 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 1,524 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with priority dates of September 27, 1917, for lands reserved by the Executive Order of said date; June 24, 1974, for lands reserved by the Act of June 24, 1974 (88 Stat. 266, 269);
(3) The Fort Yuma Indian Reservation in annual quantities not to exceed (i) 77,966 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required *158 for irrigation of 11,694 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of January 9, 1884;
(4) The Colorado River Indian Reservation in annual quantities not to exceed (i) 719,248 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 107,903 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with priority dates of March 3, 1865, for lands reserved by the Act of March 3, 1865 (13 Stat. 541, 559); November 22, 1873, for lands reserved by the Executive Order of said date; November 16, 1874, for lands reserved by the Executive Order of said date, except as later modified; May 15, 1876, for lands reserved by the Executive Order of said date; November 22, 1915, for lands reserved by the Executive Order of said date;
(5) The Fort Mojave Indian Reservation in annual quantities not to exceed (i) 132,789 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 20,544 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with priority dates of September 19, 1890, for lands transferred by the Executive Order of said date; February 2, 1911, for lands reserved by the Executive Order of said date;
(6) The Lake Mead National Recreation Area in annual quantities reasonably necessary to fulfill the purposes of the Recreation Area, with priority dates of May 3, 1929, for lands reserved by the Executive Order of said date (No. 5105), and April 25, 1930, for lands reserved by the Executive Order of said date (No. 5339);
(7) The Havasu Lake National Wildlife Refuge in annual quantities reasonably necessary to fulfill the purposes of the Refuge, not to exceed (i) 41,839 acre-feet of *159 water diverted from the mainstream or (ii) 37,339 acrefeet of consumptive use of mainstream water, whichever of (i) or (ii) is less, with a priority date of January 22, 1941, for lands reserved by the Executive Order of said date (No. 8647), and a priority date of February 11, 1949, for land reserved by the Public Land Order of said date (No. 559);
(8) The Imperial National Wildlife Refuge in annual quantities reasonably necessary to fulfill the purposes of the Refuge not to exceed (i) 28,000 acre-feet of water diverted from the mainstream or (ii) 23,000 acre-feet of consumptive use of mainstream water, whichever of (i) or (ii) is less, with a priority date of February 14, 1941;
(9) Boulder City, Nevada, as authorized by the Act of September 2, 1958, 72 Stat. 1726, with a priority date of May 15, 1931;
Provided, further, that consumptive uses from the mainstream for the benefit of the above-named federal establishments shall, except as necessary to satisfy present perfected rights in the order of their priority dates without regard to state lines, be satisfied only out of water available, as provided in subdivision (B) of this Article, to each State wherein such uses occur and subject to, in the case of each reservation, such rights as have been created prior to the establishment of such reservation by contracts executed under Section 5 of the Boulder Canyon Project Act or any other applicable federal statute.
III. The States of Arizona, California, and Nevada, Palo Verde Irrigation District, Imperial Irrigation District, Coachella Valley Water District, the Metropolitan Water District of Southern California, City of Los Angeles, City of San Diego, and County of San Diego, and all other users of water from the mainstream in said States, their officers, attorneys, *160 agents, and employees, be and they are hereby severally enjoined:
(A) From interfering with the management and operation, in conformity with Article II of this decree, of regulatory structures controlled by the United States;
(B) From interfering with or purporting to authorize the interference with releases and deliveries, in conformity with Article II of this decree, of water controlled by the United States;
(C) From diverting or purporting to authorize the diversion of water from the mainstream the diversion of which has not been authorized by the United States for use in the respective States; provided, however, that no party named in this Article and no other user of water in said States shall divert or purport to authorize the diversion of water from the mainstream the diversion of which has not been authorized by the United States for its particular use;
(D) From consuming or purporting to authorize the consumptive use of water from the mainstream in excess of the quantities permitted under Article II of this decree. IV. The State of New Mexico, its officers, attorneys, agents, and employees, be and they are after March 9, 1968, hereby severally enjoined:
(A) From diverting or permitting the diversion of water from San Simon Creek, its tributaries, and underground water sources for the irrigation of more than a total of 2,900 acres during any one year, and from exceeding a total consumptive use of such water, for whatever purpose, of 72,000 acre-feet during any period of ten consecutive years; and from exceeding a total consumptive use of such water, for whatever purpose, of 8,220 acre-feet during any one year;
(B) From diverting or permitting the diversion of water from the San Francisco River, its tributaries, and underground water sources for the irrigation within each of the *161 following areas of more than the following number of acres during any one year:


       Luna Area ....................................   225
       Apache Creek-Aragon Area .....................   316
       Reserve Area .................................   725
       Glenwood Area................................. 1,003

and from exceeding a total consumptive use of such water for whatever purpose, of 31,870 acre-feet during any period of ten consecutive years; and from exceeding a total consumptive use of such water, for whatever purpose, of 4,112 acre-feet during any one year;
(C) From diverting or permitting the diversion of water from the Gila River, its tributaries (exclusive of the San Francisco River and San Simon Creek and their tributaries), and underground water sources for the irrigation within each of the following areas of more than the following number of acres during any one year:


       Upper Gila Area ..............................    287
       Cliff-Gila and Buckhorn-Duck Creek Area ......  5,314
       Red Rock Area.................................  1,456

and from exceeding a total consumptive use of such water (exclusive of uses in Virden Valley, New Mexico), for whatever purpose, of 136,620 acre-feet during any period of ten consecutive years; and from exceeding a total consumptive use of such water (exclusive of uses in Virden Valley, New Mexico), for whatever purpose, of 15,895 acre-feet during any one year;
(D) From diverting or permitting the diversion of water from the Gila River and its underground water sources in the Virden Valley, New Mexico, except for use on lands determined to have the right to the use of such water by the decree entered by the United States District Court for the District of Arizona on June 29, 1935, in United States v. Gila Valley Irrigation District et al. (Globe Equity No. 59) (herein referred to as the Gila Decree), and except pursuant *162 to and in accordance with the terms and provisions of the Gila Decree; provided, however, that:
(1) This decree shall not enjoin the use of underground water on any of the following lands:


---------------------------------------------------------------------------------------
                              Subdivision and
     Owner                   Legal Description           Sec.   Twp.   Rng.     Acreage
---------------------------------------------------------------------------------------
Marvin Arnett and              Part Lot 3 .............    6    19S    21W       33.84
J. C. O'Dell ..............    Part Lot 4 .............    6    19S    21W       52.33
                               NW¼ SW¼ ............    5    19S    21W       38.36
                               SW¼ SW¼ ............    5    19S    21W       39.80
                               Part Lot 1 .............    7    19S    21W       50.68
                               NW¼ NW¼ ............    8    19S    21W       38.03
Hyrum M. Pace,                 SW¼ NE¼ ............   12    19S    21W        8.00
Ray Richardson,                SW¼ NE¼ ............   12    19S    21W       15.00
Harry Day and                  SE¼ NE¼ ............   12    19S    21W        7.00
N. O. Pace, Est.
C. C. Martin ..............    S. part SE¼
                               SW¼ SE¼ ............    1    19S    21W        0.93
                               W½ W½ W½
                               NE¼ NE¼ ............   12    19S    21W        0.51
                               NW¼ NE¼ ............   12    19S    21W       18.01
A. E. Jacobson ............    SW part Lot 1 ..........    6    19S    21W       11.58
W. LeRoss Jones ...........    E. Central part:           12    19S    21W        0.70
                               E½ E½ E½
                               NW¼ NW¼
                               SW part NE¼
                               NW¼ ..................   12    19S    21W        8.93
                               N. Central part:           12    19S    21W        0.51
                               N½ N½ NW½
                               SE¼ NW¼
Conrad and James               N½ N½ N½
R. Donaldson ..............    SE¼ ..................   18    19S    20W        8.00
James D.
Freestone .................    Part W½ NW¼ ........   33    18S    21W        7.79
Virgil W. Jones ...........    N½ SE¼                 12    19S    21W        7.40
                               NW¼; SE¼
                               NE¼ NW¼
Darrell Brooks ............    SE¼ SW¼ ............   32    18S    21W        6.15
Floyd Jones ...............    Part N½ SE¼
                               NE¼ ..................   13    19S    21W        4.00
                               Part NW¼
                               SW¼ NW¼ ............   18    19S    20W        1.70
L. M. Hatch ...............    SW¼ SW¼ ............   32    18S    21W        4.40
                               Virden Townsite ........  ....   ....   ....       3.90



*163
Carl M. Donaldson .........    SW¼ SE¼ ............   12    19S    21W        3.40
                               Part NW¼ NW¼
Mack Johnson ..............    NE¼ ..................   10    19S    21W        2.80
                               Part NE¼ NW¼
                               NE¼ ..................   10    19S    21W        0.30
                               Part N½ N½ S½
                               NW¼ NE¼ ............   10    19S    21W        0.10
                               SE¼ SE¼; SW¼
                               SE¼ ..................    3    19S    21W |
Chris Dotz ................    NW¼ NE¼;                                 >     2.66
                               NE¼ NE¼ ............   10    19S    21W |
Roy A. Johnson ............    NE¼ SE¼ SE¼ ......    4    19S    21W        1.00
Ivan and Antone                NE¼ SE¼
Thygerson .................    SE¼                      32    18S    21W        1.00
                               SW¼ SE¼
John W. Bonine ............    SW¼ ..................   34    18S    21W        1.00
Marion K.                      SW¼ SW¼ SE¼
Mortenson .................    ........................   33    18S    21W        1.00
                                                                                ______
    Total .................    ........................  ....   ....   ....     380.81

or on lands or for other uses in the Virden Valley to which such use may be transferred or substituted on retirement from irrigation of any of said specifically described lands, up to a maximum total consumptive use of such water of 838.2 acre-feet per annum, unless and until such uses are adjudged by a court of competent jurisdiction to be an infringement or impairment of rights confirmed by the Gila Decree; and
(2) This decree shall not prohibit domestic use of water from the Gila River and its underground water sources on lands with rights confirmed by the Gila Decree, or on farmsteads located adjacent to said lands, or in the Virden Townsite, up to a total consumptive use of 265 acre-feet per annum in addition to the uses confirmed by the Gila Decree, unless and until such use is adjudged by a court of competent jurisdiction to be an infringement or impairment of rights confirmed by the Gila Decree;
*164 (E) Provided, however, that nothing in this Article IV shall be construed to affect rights as between individual water users in the State of New Mexico; nor shall anything in this Article be construed to affect possible superior rights of the United States asserted on behalf of National Forests, Parks, Memorials, Monuments, and lands administered by the Bureau of Land Management; and provided further that in addition to the diversions authorized herein the United States has the right to divert water from the mainstream of the Gila and San Francisco Rivers in quantities reasonably necessary to fulfill the purposes of the Gila National Forest with priority dates as of the date of withdrawal for forest purposes of each area of the forest within which the water is used;
(F) Provided, further, that no diversion from a stream authorized in Article IV(A) through (D) may be transferred to any of the other streams, nor may any use for irrigation purposes within any area on one of the streams be transferred for use for irrigation purposes to any other area on that stream.
V. The United States shall prepare and maintain, or provide for the preparation and maintenance of, and shall make available, annually and at such shorter intervals as the Secretary of the Interior shall deem necessary or advisable, for inspection by interested persons at all reasonable times and at a reasonable place or places, complete, detailed, and accurate records of:
(A) Releases of water through regulatory structures controlled by the United States;
(B) Diversions of water from the mainstream, return flow of such water to the stream as is available for consumptive use in the United States or in satisfaction of the Mexican Treaty obligation, and consumptive use of such water. These quantities shall be stated separately as to each diverter from the mainstream, each point of diversion, and each of the States of Arizona, California, and Nevada;
*165 (C) Releases of mainstream water pursuant to orders therefor but not diverted by the party ordering the same, and the quantity of such water delivered to Mexico in satisfaction of the Mexican Treaty or diverted by others in satisfaction of rights decreed herein. These quantities shall be stated separately as to each diverter from the mainstream, each point of diversion, and each of the States of Arizona, California, and Nevada;
(D) Deliveries to Mexico of water in satisfaction of the obligations of Part III of the Treaty of February 3, 1944, and, separately stated, water passing to Mexico in excess of treaty requirements;
(E) Diversions of water from the mainstream of the Gila and San Francisco Rivers and the consumptive use of such water, for the benefit of the Gila National Forest.
VI. By March 9, 1967, the States of Arizona, California, and Nevada shall furnish to this Court and to the Secretary of the Interior a list of the present perfected rights, with their claimed priority dates, in waters of the mainstream within each State, respectively, in terms of consumptive use, except those relating to federal establishments. Any named party to this proceeding may present its claim of present perfected rights or its opposition to the claims of others. The Secretary of the Interior shall supply similar information, by March 9, 1967, with respect to the claims of the United States to present perfected rights within each State. If the parties and the Secretary of the Interior are unable at that time to agree on the present perfected rights to the use of mainstream water in each State, and their priority dates, any party may apply to the Court for the determination of such rights by the Court. A list of present perfected rights, with priority dates, in waters of the mainstream in the States of Arizona, California, and Nevada is set forth in Parts I-A, II-A, and III of the Appendix to this decree and is incorporated herein by reference.
*166 VII. The State of New Mexico shall, by March 9, 1968, prepare and maintain, or provide for the preparation and maintenance of, and shall annually thereafter make available for inspection at all reasonable times and at a reasonable place or places, complete, detailed, and accurate records of:
(A) The acreages of all lands in New Mexico irrigated each year from the Gila River, the San Francisco River, San Simon Creek, and their tributaries and all of their underground water sources, stated by legal description and component acreages and separately as to each of the areas designated in Article IV of this decree and as to each of the three streams;
(B) Annual diversions and consumptive uses of water in New Mexico, from the Gila River, the San Francisco River, San Simon Creek, and their tributaries and all their underground water sources, stated separately as to each of the three streams.
VIII. This decree shall not affect:
(A) The relative rights inter sese of water users within any one of the States, except as otherwise specifically provided herein;
(B) The rights or priorities to water in any of the Lower Basin tributaries of the Colorado River in the States of Arizona, California, Nevada, New Mexico, and Utah except the Gila River System;
(C) The rights or priorities, except as specific provision is made herein, of any Indian Reservation, National Forest, Park, Recreation Area, Monument or Memorial, or other lands of the United States;
(D) Any issue of interpretation of the Colorado River Compact.
IX. Any of the parties may apply at the foot of this decree for its amendment or for further relief. The Court retains jurisdiction of this suit for the purpose of any order, direction, or modification of the decree, or any supplementary decree, *167 that may at any time be deemed proper in relation to the subject matter in controversy.

APPENDIX
The present perfected rights to the use of mainstream water in the States of Arizona, California, and Nevada, and their priority dates are determined to be as set forth below, subject to the following:
(1) The following listed present perfected rights relate to the quantity of water which may be used by each claimant and the list is not intended to limit or redefine the type of use otherwise set forth in this decree.
(2) This determination shall in no way affect future adjustments resulting from determinations relating to settlement of Indian reservation boundaries referred to in Article II(D)(5) of this decree.
(3) Article IX of this decree is not affected by this list of present perfected rights.
(4) Any water right listed herein may be exercised only for beneficial uses.
(5) In the event of a determination of insufficient mainstream water to satisfy present perfected rights pursuant to Article II(B)(3) of this decree, the Secretary of the Interior shall, before providing for the satisfaction of any of the other present perfected rights except for those listed herein as "MISCELLANEOUS PRESENT PERFECTED RIGHTS" (rights numbered 7-21 and 29-80 below) in the order of their priority dates without regard to state lines, first provide for the satisfaction in full of all rights of the Chemehuevi Indian Reservation, Cocopah Indian Reservation, Fort Yuma Indian Reservation, Colorado River Indian Reservation, and the Fort Mojave Indian Reservation as set forth in Article II(D)(1)-(5) of this decree, provided that the quantities fixed in paragraphs (1) through (5) of Article II(D) of this decree shall continue to be subject to appropriate adjustment by agreement or decree of this Court in the event that the boundaries of the respective reservations are finally determined *168 except for the western boundaries of the Fort Mojave and Colorado River Indian Reservations in California and except for the boundaries of the Fort Yuma Indian Reservation in Arizona and California. Additional present perfected rights so adjudicated by such adjustment shall be in annual quantities not to exceed the quantities of mainstream water necessary to supply the consumptive use required for irrigation of the practicably irrigable acres which are included within any area determined to be within a reservation by such final determination of a boundary and for the satisfaction of related uses. The quantities of diversions are to be computed by determining net practicably irrigable acres within each additional area using the methods set forth by the Special Master in this case in his report to this Court dated December 5, 1960, and by applying the unit diversion quantities thereto, as listed below:


                          Unit Diversion
                        Quantity Acre-Feet
Indian Reservation      Per Irrigable Acre
  Cocopah                     6.37
  Colorado River              6.67
  Chemehuevi                  5.97
  Ft. Mojave                  6.46
  Ft. Yuma                    6.67

The foregoing reference to a quantity of water necessary to supply consumptive use required for irrigation, and as that provision is included within paragraphs (1) through (5) of Article II(D) of this decree, shall constitute the means of determining quantity of adjudicated water rights but shall not constitute a restriction of the usage of them to irrigation or other agricultural application. If all or part of the adjudicated water rights of any of the five Indian reservations is used other than for irrigation or other agricultural application, the total consumptive use, as that term is defined in *169 Article I(A) of this decree, for said reservation shall not exceed the consumptive use that would have resulted if the diversions listed in subparagraph (i) of paragraphs (1) through (5) of Article II(D) of this decree had been used for irrigation of the number of acres specified for that reservation in said paragraphs and for the satisfaction of related uses. Effect shall be given to this paragraph notwithstanding the priority dates of the present perfected rights as listed below. However, nothing in this paragraph (5) shall affect the order in which such rights listed below as "MISCELLANEOUS PRESENT PERFECTED RIGHTS" (numbered 7-21 and 29-80 below) shall be satisfied. Furthermore, nothing in this paragraph shall be construed to determine the order of satisfying any other Indian water rights claims not herein specified.

I

ARIZONA

A. Federal Establishments' Present Perfected Rights
The federal establishments named in Article II, subdivision (D), paragraphs (2), (3), (4), and (5) of this decree, such rights having been decreed in Article II:


                                        Annual
                                      Diversions       Net
Defined Area of Land                 (Acre-Feet)    Acres[1]   Priority Date
1) Cocopah Indian Reservation            7,681        1,206     Sept. 27, 1917
2) Colorado River Indian Reservation   358,400       53,768       Mar. 3, 1865
                                       252,016       37,808      Nov. 22, 1873
                                        51,986        7,799      Nov. 16, 1874
3) Fort Mojave Indian Reservation       27,969        4,327     Sept. 18, 1890
                                        75,566       11,691       Feb. 2, 1911
3a) Fort Yuma Indian Reservation         6,350          952       Jan. 9, 1884

*170 In addition to the mainstream diversion rights in favor of the Indian reservations specified in Paragraph I(A) of this Appendix, a mainstream diversion right of 2,026 acre-feet for the Cocopah Reservation shall be charged against the State of Arizona with a priority date of June 24, 1974.

B. Water Projects' Present Perfected Rights
(4) The Valley Division, Yuma Project in annual quantities not to exceed (i) 254,200 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 43,562 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of 1901.
(5) The Yuma Auxiliary Project, Unit B in annual quantities not to exceed (i) 6,800 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 1,225 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of July 8, 1905.
(6) The North Gila Valley Unit, Yuma Mesa Division, Gila Project in annual quantities not to exceed (i) 24,500 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 4,030 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of July 8, 1905.

C. Miscellaneous Present Perfected Rights
1. The following miscellaneous present perfected rights in Arizona in annual quantities of water not to exceed the listed acre-feet of diversion from the mainstream to supply the consumptive use required for irrigation and the satisfaction of related uses within the boundaries of the land described and with the priority dates listed:


*171
                                                            Annual
                                                          Diversions   Priority
Defined Area of Land                                     (acre-feet)     Date
7)
160 Acres in Lots 21, 24, and 25, Sec. 29 and                960         1915
Lots 15, 16, 17 and 18, and the SW¼ of the
SE¼, Sec. 30, T.16S., R.22E., San Bernardino
Base and Meridian, Yuma County, Arizona.
(Powers)[2]
8)
Lots 11, 12, 13, 19, 20, 22 and S½ of SW¼, Sec.        1,140         1915
30, T.16S., R.22E., San Bernardino Base and
Meridian, Yuma County, Arizona. (United
States)[3]
9)
60 acres within Lot 2, Sec. 15 and Lots 1 and 2,             360         1910
Sec. 22, T.10N., R.19W., G&SRBM. (Graham)[2]
10)
180 acres within the N½ of the S½ and the              1,080         1902
S½ of the N½ of Sec. 13 and the SW¼ of the
NE¼ of Sec. 14, T.18N., R.22W., G&SRBM.
(Hulet)[2]
11)
45 acres within the NE¼ of the SW¼, the   |
SW¼ of the SW¼ and the SE¼ of the SW¼ |
of Sec. 11, T.18N., R.22W., G&SRBM.           |
80 acres within the N½ of the SW¼ of Sec.  >           1,050         1902
11, T.18N., R.22W., G&SRBM.                   |
10 acres within the NW¼ of the NE¼ of the |
NE¼ of Sec. 15, T.18N., R.22W., G&SRBM.     |
40 acres within the SE¼ of the SE¼ of Sec.
15, T.18N., R.22W., G&SRBM. (Hurschler)[2]
12)
40 acres within Sec. 13, T.17N., R.22W.,                     240         1902
G&SRBM. (Miller)[2]


*172
13)
120 acres within Sec. 27, T.18N., R.22W.,    |
G&SRBM.                                      |               810         1902
15 acres within the NW¼ of the NW¼, Sec. |
23, T.18N., R.22W., G&SRBM. (McKellips and    >
Granite Reef Farms)[4]                    |
14)                                          |
180 acres within the NW¼ of the NE¼, the               1,080         1902
SW¼ of the NE¼, the NE¼ of the SW¼, the
NW¼ of the SE¼, the NE¼ of the SE¼, and
the SW¼ of the SE¼, and the SE¼ of the
SE¼, Sec. 31, T.18N., R.21W., G&SRBM.
(Sherrill & Lafolette)[4]
15)
53.89 acres as follows:                                      318         1928
Beginning at a point 995.1 feet easterly of the
NW corner of the NE¼ of Sec. 10, T.8S.,
R.22W., Gila and Salt River Base and Meridian;
on the northerly boundary of the said NE¼,
which is the true point of beginning, then in a
southerly direction to a point on the southerly
boundary of the said NE¼ which is 991.2 feet
E. of the SW corner of said NE¼ thence easterly
along the S. line of the NE¼, a distance
of 807.3 feet to a point, thence N. 0°7' W., 768.8
feet to a point, thence E. 124.0 feet to a point,
thence northerly 0°14' W., 1,067.6 feet to a
point, thence E. 130 feet to a point, thence
northerly 0°20' W., 405.2 feet to a point, thence
northerly 63°10' W., 506.0 feet to a point,
thence northerly 90°15' W., 562.9 feet to a point
on the northerly boundary of the said NE¼,
thence easterly along the said northerly
boundary of the said NE¼, 116.6 feet to the
true point of the beginning containing 53.89
acres. All as more particularly described and
set forth in that survey executed by Thomas
A. Yowell, Land Surveyor on June 24, 1969.
(Molina)[4]


*173
16)
60 acres within the NW¼ of the NW¼ and       |
the north half of the SW¼ of the NW¼ of Sec. |
14, T.8S., R.22W., G&SRBM.                        >          780         1925
70 acres within the S½ of the SW¼ of the     |
SW¼, and the W½ of the SW¼, Sec. 14, T.8S.,|
R.22W., G&SRBM. (Sturges)[4]
17)
120 acres within the N½ NE¼, NE¼ NW¼,                720         1912
Section 23, T.18N., R.22W., G&SRBM.
(Zozaya)[4]
18)
40 acres in the W½ of the NE¼ of Section 30,             960         1902
and 60 acres in the W½ of the SE¼ of Section
30, and 60 acres in the E½ of the NW¼ of
Section 31, comprising a total of 160 acres all
in Township 18 North, Range 21 West of the
G&SRBM. (Swan)[4]
19)
7 acres in the East 300 feet of the W½ of Lot               42         1900
1 (Lot 1 being the SE¼ SE¼, 40 acres more
or less), Section 28, Township 16 South, Range
22 East, San Bernardino Meridian, lying North
of U. S. Bureau of Reclamation levee right of
way. EXCEPT that portion conveyed to the
United States of America by instrument recorded
in Docket 417, page 150 EXCEPTING
any portion of the East 300 feet of W½ of Lot
1 within the natural bed of the Colorado River
below the line of ordinary high water and also
EXCEPTING any artificial accretions waterward
of said line of ordinary high water, all of
which comprises approximately seven (7)
acres. (Milton and Jean Phillips)[4]
2. The following miscellaneous present perfected rights in Arizona in annual quantities of water not to exceed the listed number of acre-feet of (i) diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use, whichever of (i) or (ii) is less, for domestic, *174 municipal, and industrial purposes within the boundaries of the land described and with the priority dates listed:


                               Annual         Annual
                              Diversions    Consumptive Use    Priority
Defined Area of Land          (acre-feet)    (acre-feet)         Date
20) City of Parker[2]         630             400             1905
21) City of Yuma[2]          2,333           1,478            1893


II

CALIFORNIA

A. Federal Establishments' Present Perfected Rights
The federal establishments named in Article II, subdivision (D), paragraphs (1), (3), (4), and (5) of this decree, such rights having been decreed by Article II:


                                        Annual
                                     Diversions      Net
Defined Area of Land                (acre-feet)[5]      Acres[5]     Priority Date
22)
Chemehuevi Indian Reservation         11,340       1,900       Feb. 2, 1907
23)
Fort Yuma Indian Reservation          71,616      10,742       Jan. 9, 1884
24)
Colorado River Indian Reservation     10,745       1,612       Nov. 22, 1873
                                      40,241       6,037       Nov. 16, 1874
                                       5,860         879       May 15, 1876
25)
Fort Mojave Indian Reservation        16,720       2,587       Sept. 18, 1890


B. Water Districts' and Projects' Present Perfected Rights
26)
The Palo Verde Irrigation District in annual quantities not to exceed (i) 219,780 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to *175 supply the consumptive use required for irrigation of 33,604 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of 1877.
27)
The Imperial Irrigation District in annual quantities not to exceed (i) 2,600,000 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 424,145 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of 1901.
28)
The Reservation Division, Yuma Project, California (non-Indian portion) in annual quantities not to exceed (i) 38,270 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 6,294 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of July 8, 1905.

C. Miscellaneous Present Perfected Rights
1. The following miscellaneous present perfected rights in California in annual quantities of water not to exceed the listed number of acre-feet of diversions from the mainstream to supply the consumptive use required for irrigation and the satisfaction of related uses within the boundaries of the land described and with the priority dates listed:


                                                      Annual
                                                    Diversions    Priority
Defined Area of Land                                (acre-feet)     Date
29)
130 acres within Lots 1, 2, and 3, SE¼ of NE¼       780         1856
of Section 27, T.16S., R.22E., S.B.B. & M.
(Wavers)[6]


*176
30)
40 acres within W½, W½ of E½ of Section 1,        240         1923
T.9N., R.22E., S.B.B. & M. (Stephenson)[6]
31)
20 acres within Lots 1 and 2, Sec. 19, T.13S.,          120         1893
R.23E., and Lots 2, 3, and 4 of Sec. 24, T.13S.,
R.22E., S.B.B. & M. (Mendivil)[6]
32)
30 acres within NW¼ of SE¼, S½ of SE¼,          180         1928
Sec. 24, and NW¼ of NE¼, Sec. 25, all in
T.9S., R.21E., S.B.B. & M. (Grannis)[6]
33)
25 acres within Lot 6, Sec. 5; and Lots 1 and 2,        150         1913
SW¼ of NE¼, and NE¼ of SE¼ of Sec. 8,
and Lots 1 & 2 of Sec. 9, all in T.13S., R.22E.,
S.B.B. & M. (Morgan)[6]
34)
18 acres within E½ of NW¼ and W½ of NE¼         108         1918
of Sec. 14, T.10S., R.21E., S.B.B. & M.
(Milpitas)[6]
35)
10 acres within N½ of NE¼,  SE¼ of NE¼,          60         1889
and NE¼ of SE¼, Sec. 30, T.9N., R.23E.,
S.B.B. & M. (Simons)[6]
36)
16 acres within E½ of NW¼ and N½ of SW¼,         96         1921
Sec. 12, T.9N., R.22E., S.B.B. & M. (Colo. R.
Sportsmen's League)[6]
37)
11.5 acres within E½ of NW¼, Sec. 1, T.10S.,         69         1914
R.21E., S.B.B. & M. (Milpitas)[6]
38)
11 acres within S½ of SW¼, Sec. 12, T.9N.,           66         1921
R.22E., S.B.B. & M. (Andrade)[6]
39)
6 acres within Lots 2, 3, and 7 and NE¼ of             36         1904
SW¼, Sec. 19, T.9N., R.23E., S.B.B. & M.
(Reynolds)[6]
40)
10 acres within N½ of NE¼,  SE¼ of NE¼           60         1905
and NE¼ of SE¼, Sec. 24, T.9N., R.22E.,
S.B.B. & M. (Cooper)[6]


*177
41)
20 acres within SW¼ of SW¼ (Lot 8), Sec. 19,        120         1925
T.9N., R.23E., S.B.B. & M. (Chagnon)[7]
42)
20 acres within NE¼ of SW¼, N¼ SE¼,             120         1915
SE¼ of SE¼, Sec. 14, T.9S., R.21E., S.B.B. &
M. (Lawrence)[7]
2. The following miscellaneous present perfected rights in California in annual quantities of water not to exceed the listed number of acre-feet of (i) diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use, whichever of (i) or (ii) is less, for domestic, municipal, and industrial purposes within the boundaries of the land described and with the priority dates listed:


                                        Annual          Annual
                                      Diversions    Consumptive Use   Priority
Defined Area of Land                  (acre-feet)     (acre-feet)       Date
43)
City of Needles[6]                    1,500           950            1885
44)
Portions of: Secs. 5, 6, 7 & 8,          1,260           273            1896
T.7N., R.24E.; Sec. 1, T.7N.,
R.23E.; Secs. 4, 5, 9, 10, 15, 22,
23, 25, 26, 35, & 36, T.8N.,
R.23E.; Secs. 19, 29, 30, 32 &
33, T.9N., R.23E., S.B.B. & M.
(Atchison, Topeka and Santa
Fe Railway Co.)[6]
45)
Lots 1, 2, 3, 4, 5, & SW¼                1.0           0.6            1921
NW¼ of Sec. 5, T.13S.,
R.22E., S.B.B. & M. (Conger)[7]


*178
46)
Lots 1, 2, 3, 4 of Sec. 32,                1.0           0.6            1923
T.11S., R.22E., S.B.B. & M.
(G. Draper)[7]
47)
Lots 1, 2, 3, 4, and SE¼ SW¼           1.0           0.6            1919
of Sec. 20, T.11S., R.22E.,
S.B.B. & M. (McDonough)[7]
48)
SW¼ of Sec. 25, T.8S., R.22E.,           1.0           0.6            1925
S.B.B. & M. (Faubion)[7]
49)
W½ NW¼ of Sec. 12, T.9N.,              1.0           0.6            1922
R.22E., S.B.B. & M. (Dudley)[7]
50)
N½ SE¼ and Lots 1 and 2 of             1.0           0.6            1916
Sec. 13, T.8S., R.22E., S.B.B. &
M. (Douglas)[7]
51)
N½ SW¼,  NW¼ SE¼, Lots             1.0           0.6            1924
6 and 7, Sec. 5, T.9S., R.22E.,
S.B.B. & M. (Beauchamp)[7]
52)
NE¼ SE¼,  SE¼ NE¼, and             1.0           0.6            1916
Lot 1, Sec. 26, T.8S., R.22E.,
S.B.B. & M. (Clark)[7]
53)
N½ SW¼, NW¼ SE¼,                   1.0           0.6            1915
SW¼ NE¼, Sec. 13, T.9S.,
R.21E., S.B.B. & M.
(Lawrence)[7]
54)
N½ NE¼, E¼ NW¼, Sec.               1.0           0.6            1914
13, T.9S., R.21E., S.B.B. & M.
(J. Graham)[7]
55)
SE¼, Sec. 1, T.9S., R.21E.,              1.0           0.6            1910
S.B.B. & M. (Geiger)[7]
56)
Fractional W½ of SW¼ (Lot              1.0           0.6            1917
6) Sec. 6, T.9S., R.22E.,
S.B.B. & M. (Schneider)[7]


*179
57)
Lot 1, Sec. 15; Lots  1  &  2, Sec.        1.0           0.6            1895
14; Lots 1 & 2, Sec. 23; all in
T.13S., R.22E., S.B.B. & M.
(Martinez)[7]
58)
NE¼, Sec. 22, T.9S., R.21E.,             1.0           0.6            1925
S.B.B. & M. (Earle)[7]
59)
NE¼ SE¼, Sec. 22, T.9S.,               1.0           0.6            1928
R.21E., S.B.B. & M. (Diehl)[7]
60)
N½ NW¼, N½ NE¼, Sec.               1.0           0.6            1912
23, T.9S., R.21E., S.B.B. & M.
(Reid)[7]
61)
W½ SW¼, Sec. 23, T.9S.,                1.0           0.6            1916
R.21E., S.B.B. & M.
(Graham)[7]
62)
S½ NW¼, NE¼ SW¼,                   1.0           0.6            1919
SW¼ NE¼, Sec. 23, T.9S.,
R.21E., S.B.B. & M. (Cate)[7]
63)
SE¼ NE¼,  N½ SE¼,  SE¼           1.0           0.6            1924
SE¼, Sec. 23, T.9S., R.21E.,
S.B.B. & M. (McGee)[7]
64)
SW¼ SE¼, SE¼ SW¼, Sec.             1.0           0.6            1924
23, NE¼ NW¼, NW¼
NE¼, Sec. 26; all in T.9S.,
R.21E., S.B.B. & M.
(Stallard)[7]
65)
W½ SE¼, SE¼ SE¼, Sec.              1.0           0.6            1926
26, T.9S., R.21E., S.B.B. & M.
(Randolph)[7]
66)
E½ NE¼, SW¼ NE¼, SE¼             1.0           0.6            1928
NW¼, Sec. 26, T.9S., R21E.,
S.B.B. & M. (Stallard) [7]


*180
67)
S½ SW¼ Sec. 13, N½ NW¼,            1.0           0.6            1926
Sec. 24; all in T.9S., R.21E.,
S.B.B. & M. (Keefe)[7]
68)
SE¼ NW¼, NW¼, SE¼,                 1.0           0.6            1903
Lots 2, 3, & 4, Sec. 25, T.13S.,
R.23E., S.B.B. & M. (C.
Ferguson)[7]
69)
Lots 4 & 7, Sec. 6; Lots 1 &               1.0           0.6            1903
2, Sec. 7; all in T.14S., R.24E.,
S.B.B. & M. (W. Ferguson)[7]
70)
SW¼ SE¼, Lots 2, 3, and 4,             1.0           0.6            1920
Sec. 24, T.12S., R.21E., Lot 2,
Sec. 19, T.12S., R.22E.,
S.B.B. & M. (Vaulin)[7]
71)
Lots 1, 2, 3, and 4, Sec. 25,              1.0           0.6            1920
T.12S., R21E., S.B.B. & M.
(Salisbury)
72)
Lots 2, 3, SE¼ SE¼, Sec. 15,           1.0           0.6            1924
NE¼ NE¼, Sec. 22; all in
T.13S., R.22E., S.B.B. & M.
(Hadlock)[7]
73)
SW¼ NE¼, SE¼ NW¼, and              1.0           0.6            1903
Lots 7 & 8, Sec. 6, T.9S.,
R.22E., S.B.B. & M. (Streeter)[7]
74)
Lot 4, Sec. 5; Lots 1 & 2, Sec.            1.0           0.6            1903
7; Lots 1 & 2, Sec. 8; Lot 1,
Sec. 18; all in T.12S., R.22E.,
S.B.B. & M. (J. Draper)[7]
75)
SW¼ NW¼, Sec. 5; SE¼                 1.0           0.6            1912
NE¼ and Lot 9, Sec. 6; all in
T.9S., R.22E., S.B.B. & M.
(Fitz)[7]


*181
76)
NW¼ NE¼, Sec. 26; Lots                 1.0           0.6            1909
2 & 3, W½ SE¼, Sec. 23; all
in T.8S., R.22E., S.B.B. & M.
(Williams)[7]
77)
Lots 1, 2, 3, 4, & 5, Sec. 25,             1.0           0.6            1928
T.8S., R.22E., S.B.B. & M.
(Estrada)[7]
78)
S½ NW¼, Lot 1, frac. NE¼             1.0           0.6            1925
SW¼, Sec. 25, T.9S., R.21E.,
S.B.B. & M. (Whittle)[7]
79)
N½ NW¼, Sec. 25; S½ SW¼,           1.0           0.6            1928
Sec. 24; all in T.9S., R.21E.,
S.B.B. & M. (Corington)[7]
80)
S½ NW¼, N½ SW¼, Sec.               1.0           0.6            1928
24, T.9S., R.21E., S.B.B. & M.
(Tolliver)[7]

III

NEVADA

Federal Establishments' Present Perfected Rights
The federal establishments named in Article II, subdivision (D), paragraphs (5) and (6) of this decree, such rights having been decreed by Article II:


                                        Annual
                                     Diversions       Net
Defined Area of Land                 (acre-feet)     Acres      Priority Date
81)
Fort Mojave Indian Reservation       12,534[8]   1,939[8]   Sept. 18, 1890



*182
82)
Lake Mead National Recreation Area      500          300[9]   May 3, 1929
(The Overton Area of Lake Mead
N.R.A. provided in Executive Order
5105)

NOTES
[1]  The quantity of water in each instance is measured by (i) diversions or (ii) consumptive use required for irrigation of the respective acreage and for satisfaction of related uses, whichever of (i) or (ii) is less.
[2]  The names in parentheses following the description of the "Defined Area of Land" are used for identification of present perfected rights only; the name used is the first name appearing as the Claimants identified with a parcel in Arizona's 1967 list submitted to this Court.
[3]  Included as a part of the Powers' claim in Arizona's 1967 list submitted to this Court. Subsequently, the United States and Powers agreed to a Stipulation of Settlement on land ownership whereby title to this property was quieted in favor of the United States.
[2]  The names in parentheses following the description of the "Defined Area of Land" are the names of claimants, added since the 1967 list, upon whose water use these present perfected rights are predicated.
[5]  The quantity of water in each instance is measured by (i) diversions or (ii) consumptive use required for irrigation of the respective acreage and for satisfaction of related uses, whichever of (i) or (ii) is less.
[6]  The names in parentheses following the description of the "Defined Area of Land" are used for identification of present perfected rights only; the name used is the first name appearing as the claimant identified with a parcel in California's 1967 list submitted to this Court.
[7]  The quantity of water in each instance is measured by (i) diversions or (ii) consumptive use required for irrigation of the respective acreage and for satisfaction of related uses, whichever of (i) or (ii) is less.
[8]  The names in parentheses following the description of the "Defined Area of Land" are the names of the homesteaders upon whose water use these present perfected rights, added since the 1967 list submitted to this Court, are predicated.
[9]  Refers to acre-feet of annual consumptive use, not to net acres.